Citation Nr: 1325048	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  08-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected status post excision of pilonidal cyst with residual tenderness.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.  

This case was initially before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the August 2007 decision, the RO denied entitlement to service connection for anxiety and depression, and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a post-operative pilonidal cyst.  The September 2007 rating decision confirmed and continued the previous denied of service connection for pilonidal cyst post-operative because additional evidence submitted after the August 2007 rating decision was issued was not new and material.  The Veteran appealed to the Board.  

In March 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In a May 2011 decision, the Board reopened the claim of service connection for residuals of a status post operative pilonidal cyst and remanded the reopened claim for additional development.  The Board also denied the Veteran's claim of service connection for an acquired psychiatric disorder to include anxiety and depression.  As the Veteran's copy of the Board decision was returned as undeliverable, the Board decision was resent on June 28, 2010, as explained in a June 28, 2010 Cover Letter from the Board.  

The Veteran submitted additional evidence to the Board, consisting of a lay statement and a private memo from a mental health professional, both of which were received at the Board on July 7, 2010 with regard to his claim of service connection for an acquired psychiatric disorder to include anxiety and/or depression.  The issue of whether the new evidence constitutes an informal claim to reopen the previously denied claim of service connection for an acquired psychiatric disorder to include anxiety and/or depression has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Subsequent to the Board's May 2011 remand with regard to the issue of entitlement to service connection for a pilonidal cyst, additional development was undertaken.  

The current matter before the Board is on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction of the claims file resides with the Regional Office (RO) in Nashville, Tennessee.  In the July 2011 rating decision, the AMC granted service connection for status post excision of pilonidal cyst with residual tenderness and assigned an initial 10 percent rating, effective from March 12, 2007.  Although the grant of service connection represented a full grant of benefits sought with respect to that claim; the Veteran disagreed with the initial 10 percent disability rating assigned for the service-connected status post excision of pilonidal cyst with residual tenderness.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 rating decision, the AMC granted service connection for status post excision of pilonidal cyst with residual tenderness and assigned an initial 10 percent rating, effective from March 12, 2007.  Notice of that determination was sent to the Veteran in August 2011.  

In a statement received that same month, the Veteran expressed disagreement with the initial 10 percent rating assigned for the service-connected status post excision of pilonidal cyst with residual tenderness.  The initial service connection issue before the Board has been resolved, but the Veteran has raised a downstream issue of entitlement to a higher initial disability rating for the service-connected status post pilonidal cyst with residual tenderness.  

The RO has not yet issued a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected status post pilonidal cyst with residual tenderness.  As such, the RO is now required to send the veteran a statement of the case as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Along with his August 2011 Notice of Disagreement (NOD), the Veteran also submitted a TDIU claim.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of entitlement to a TDIU must therefore be remanded to the RO to be included with the claim for a higher initial rating for the service-connected status post pilonidal cyst with residual tenderness.  

Accordingly, the case is REMANDED to the RO for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected status post pilonidal cyst with residual tenderness to include a claim of entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2012).  If the Veteran perfects his appeal by submitting a timely substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



